344 S.W.3d 883 (2011)
STATE of Missouri, Respondent,
v.
Jackie AUSLER, Defendant/Appellant.
No. ED 95291.
Missouri Court of Appeals, Eastern District, Division Five.
June 21, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 8, 2011.
Lisa M. Stroup, MO Public Defender Office, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, John M. Reeves, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Jackie Ausler (Defendant) appeals from the trial court's judgment after a jury found him guilty of one count of second-degree trafficking, in violation of Section 195.223;[1] one count of possession of a *884 controlled substance, heroin, in violation of Section 195.202; and one count of possession of marijuana, in violation of Section 195.202. The trial court found Defendant to be a prior and persistent offender and a prior and persistent drug offender and sentenced Defendant to terms of ten years without the possibility of probation or parole on the drug trafficking conviction; ten years on the possession of heroin conviction, to be served concurrently with the trafficking conviction; and one day on the possession of marijuana conviction.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the trial court's judgment pursuant to Rule 30.25(b).
NOTES
[1]  Unless otherwise indicated, all further statutory references are to RSMo 2000.